Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15 has been cancelled.  This claim is drawn to a non-elected invention without traversal. (See the response filed on 08/19/20) 


REASONS FOR ALLOWANCE

Claims 1-14 and 16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a display device, particularly characterized by a first sub-pixel, comprising a first pixel circuit, wherein the first pixel circuit of the first sub-pixel comprises: a first light-emitting element; and a first driving circuit; a second sub-pixel, comprising a second pixel circuit, wherein the second pixel circuit of the second sub-pixel comprises; a second light-
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a tiling electronic, comprising a plurality of display devices configured to display an image signal, wherein at least one of the display devices, particularly characterized a first sub-pixel, comprising a first pixel circuit, wherein the first pixel circuit of the first sub-pixel comprises: a first light-emitting element; and a first driving circuit; a second sub-pixel, comprising a second pixel circuit, wherein the second pixel circuit of the second sub-pixel comprises: a second light-emitting element; and wherein a number of the TFTs of the first driving circuit and a number of the TFTs of the second driving circuit are different, as detailed in claim 8.  Claims 9-14 depend from claim 8.

The closest prior art of record, Jeong (US PGPub 2015/02433214, hereinafter referred to as “Jeong”), teaches in figures 1-11, and corresponding text, a display device, comprising: a pixel array (EP), comprising a plurality of pixels (EP) (figure 1; [0045-0048]); a plurality of data lines (DL1), coupled to the pixel array (figure 1; [0044-0049]); and a plurality of gate lines (SL1), coupled to the pixel array, wherein at least one of the pixels comprises: a first sub-pixel , comprising a pixel circuit, wherein the pixel circuit (PC) of the first sub-pixel comprises: a first light-emitting element (figure 1; [0047-0048]); and a first driving circuit (120), coupled to the first light-emitting element and configured to control the first light-emitting element, wherein the first driving circuit (120) comprises a plurality of TFTs (SU1) (figure 4; [0072]); and a second sub-pixel, (PC), wherein the pixel circuit (PC) of the second sub-pixel comprises: a second light-emitting element; and a second driving circuit (130), coupled to the second light-emitting element and configured to control the second light-emitting element, wherein the second driving circuit comprises a plurality of TFTs S, and wherein a number of the TFTs (SU1) of the first driving circuit and a number of the TFTs of the second driving circuit are different. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 9, 2021


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896